Citation Nr: 1126616	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to March 1972, including service in Vietnam from January 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In several communications, the Veteran has contended that an acquired psychiatric disorder with symptoms of anxiety and panic attacks resulted from his service.  Therefore, the issue on appeal is more accurately described as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA clinical records dated in 2010 and not considered at the time of the 2009 statement of the case (SOC) have been added to the claims file.  Some of the additional records are attached to communications which include a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010) (pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant).  Other portions of the additional evidence are attached to communications which include no waiver of initial RO consideration of the evidence.  During the course of the Remand, all evidence not previously considered by the agency of original jurisdiction (AOJ) should be considered.  

The Veteran contends that his military occupational specialty (MOS), shown in his personnel records as 76Q, SpPurEqRprPteSpec (apparently, Special Purpose Equipment Repair Specialist) required him to go to areas where there had been combat with the enemy to remove and repair equipment.  Although his statements are somewhat difficult to read, it appears that the Veteran contends that the unit did fear attacks, and contends that sometimes there were attacks while equipment was retrieved.  

The Veteran also contends that he performed guard duty or security duty in several capacities and locations.  Personnel records reflect a brief period of guard duty.  He contends that he was on board a ship in the close-in waters of Vietnam at times.  Information about locations at which the Veteran's unit, or its higher headquarters, was stationed, and information about the activities and functions of the unit, or its higher headquarters, or information about the activities at locations where the unit was stationed, should be available in historical records.  An effort should be made to obtain such records before VA concludes that the Veteran's descriptions of stressors cannot be corroborated.

The statement of the case (SOC) was issued in June 2009.  Since that time, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), the regulation governing claims for service connection for PTSD.  The evidentiary standards for establishing the occurrence of an in- service stressor for non-combat Veterans has been liberalized.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Under the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming artillery, rocket, or mortar fire, sniper fire, or the like, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (as amended effective in July 2010).  The Veteran has clearly described having such feelings in response to several situations while in Vietnam.  Given the Veteran's contentions, his claim must be reviewed under the amended regulation.  The agency of original jurisdiction has been unable to verify stressors previously alleged by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct development as necessary to obtain information about the locations at which the Veteran's unit, the 329th Transportation Company, or its higher headquarters, was located, and the functions of that unit.  

The AOJ should also attempt to obtain further information about the Veteran's duties, including through an attempt to obtain performance appraisals or other personnel records not located on the prior request, or ask the service department to furnish information about that MOS is no information can otherwise be located.  

The AOJ should ask the service department to provide information as to the duties of an individual in a 76Q20 military occupational specialty designated as "SpPurEqRprPteSpec" in the 329th Transportation Company in Vietnam during the period from 1970 to 1972.  

2.  Then, after the actions in paragraph #1 have been completed, the AOJ should determine whether the Veteran's military service is consistent with fear of hostile military or terrorist activity, to include whether the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.

3.  Obtain the Veteran's VA treatment records from August 2010 to the present.

4.  If the Veteran's service included circumstances consistent with his contentions of fear of hostile action, but the clinical records do not confirm that the claimed stressor is adequate to support a diagnosis of [PTSD] or whether the Veteran's symptoms are related to the claimed stressor, development of the clinical evidence should be conducted.  

5.  If the claim cannot be granted based on the evidence after development, the Veteran should be afforded VA psychiatric examination to determine the etiology of any currently diagnosed psychiatric disorder.  Development regarding verification of stressors, if conducted, should be summarized for the examiner.  The claims folder should be reviewed by the examiner.  Review should be noted in the examination report.  All appropriate tests and studies should be conducted.  The examiner should address the following:

(a) The examiner should identify each current psychiatric disorder.  The examiner should state whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including PTSD, if diagnosed, is related to the Veteran's military service, to include fear of hostile military or terrorist activity.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


